Citation Nr: 1619018	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO. 09-38 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable disability rating from July 18, 2006 to October 9, 2014, and a disability rating in excess of 10 percent thereafter, for bilateral hearing loss.

2. Entitlement to a disability rating in excess of 30 percent from August 19, 2008 to April 2, 2013, and a disability rating in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969, including in-country service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. A May 2013 rating decision increased the rating for the Veteran's PTSD to 50 percent effective April 2, 2013, and a January 2015 rating decision increased the rating for bilateral hearing loss to 10 percent effective October 9, 2014. The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation. See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this appellant's case must consider the existence of these electronic records. 

The issues of entitlement to service connection for a shoulder disorder and a bilateral hip disorder have been raised by the record in a June 2013 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1. Prior to October 9, 2014, the Veteran's bilateral hearing loss was productive of a puretone threshold average of 63.25 decibels (dB) and speech recognition ability of 96 percent in the right ear and a puretone threshold average of 68.75 dB and speech recognition ability of 96 percent in the left ear, at worst. Since October 9, 2014, his bilateral hearing loss has been productive of a puretone threshold average of 37.5 dB and speech recognition ability of 76 percent in the right ear and a puretone threshold average of 36.25 dB and speech recognition ability of 74 percent in the left ear, at worst.

2. After affording the Veteran the benefit of the doubt, his PTSD has been manifest by occupational and social impairment with reduced reliability and productivity for the entire period on appeal. 

3. The Veteran's peripheral neuropathy of the upper right extremity and the lower left extremity and his bilateral upper and lower extremities chronic symmetric sensory and motor polyneuropathy did not manifest during service or within one year after being exposed to herbicide agents in Vietnam, and these disorders are not otherwise etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating prior to October 9, 2014 and a disability rating in excess of 10 percent thereafter, for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code (DC) 6100 (2015).

2. The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met during the pendency of this claim. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, DC 9411 (2015). 



3. The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Letters dated December 2007, September 2008, and July 2009 notified the Veteran of the elements of service connection and increased ratings, and they informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The January 2007, September 2009, April 2013, and October 2014 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear explanations in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims.

In August 2014, the Board remanded the claims to associate outstanding treatment records, to afford the Veteran VA examinations for the bilateral hearing loss and peripheral neuropathy claims, and to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Increased Ratings, in General

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).


Increased Rating for Bilateral Hearing Loss

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of dB loss as measured by puretone threshold average. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

The claims file includes a September 2006 private audiological evaluation that shows certain puretone thresholds, in dB, and speech discrimination scores. However, this evaluation does not include the puretone thresholds for the left and right ear at the 3000 cycles per second range, and there is no indication that the evaluator used the Maryland CNC word list test to ascertain speech discrimination results. See 38 C.F.R. § 4.85(a). Thus, this private evaluation is not adequate to rate the Veteran's bilateral hearing loss disability. 

A January 2007 VA audiological examination report showed that the Veteran's puretone thresholds, in dB, were as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
70
85
63.25
LEFT
50
55
80
90
68.75

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. The examiner indicated that the Veteran had a bilateral sensorineural hearing disorder and that this examination was not adequate for rating purposes because of disagreement between pure tone and speech audiometry results. The examiner stated that the puretone thresholds were suggestive of bilateral moderate to severe hearing loss, and that it was possible that tinnitus contributed to the difficulty of identifying puretones. 

Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. Because the right ear had a puretone average of 63.25 dB and a speech recognition score of 96 percent, it receives a designation of II. See id. Because the left ear had a puretone average of 68.75 dB and a speech recognition score of 100 percent, it also receives a designation of II. See id. The intersection of designations II and II on Table VII establishes that the Veteran's hearing loss is entitled to a noncompensable rating. See 38 C.F.R. § 4.85, DC 6100.

VA regulations include two provisions for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 due to the limitations of speech discrimination tests. The provisions account for a hearing impairment that becomes extreme in the presence of any environmental noise and that cannot always be accurately measured by a speech discrimination test conducted in a quiet room with amplification of sound. See id. Based on the puretone thresholds recorded in the January 2007 VA examination report, the provisions located in 38 C.F.R. § 4.86 (2015) do not apply. 

The Veteran had another VA audiological examination in September 2009, which showed that his puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
20
25
75
37.5
LEFT
25
25
30
70
37.5

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in both ears. The examiner diagnosed him with hearing loss and noted that he was retired. This disability minimally impacted his daily activities. 




Using Table VI from 38 C.F.R. § 4.85, each of the Veteran's ears receives a designation of I. See id. The intersection of designations I and I on Table VII establishes that the Veteran's hearing loss is entitled to a noncompensable rating at that time. The provisions relating to the exceptional hearing patterns located in 38 C.F.R. § 4.86 do not apply to his hearing at that time based on the puretone thresholds recorded in the September 2009 VA examination report.

In an October 2009 statement, the Veteran contended that the September 2009 VA audiological examination was not impartial, like the January 2007 VA audiological examination. He stated that the more recent examiner attempted to make him report that he was able to hear at times when he was unable to hear. He also indicated that the examiner told him that she would document the report in a way that showed that he was able to hear. 

After a review of the January 2007 and September 2009 VA examination reports, the Board determines that the examiners obtained an accurate history, listened to the Veteran's assertions, and conducted objective and lengthy examinations of his physical and audiological symptoms. The Board finds that these examinations are adequate and contain sufficient information to decide the issue on appeal. Barr, 21 Vet. App. at 311; see Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Following the Board's August 2014 remand directives, the Veteran underwent another VA audiological examination in October 2014, which showed the following puretone thresholds, in dB:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
35
75
37.5
LEFT
10
20
40
75
36.25

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 76 percent for the right ear and 74 percent for the left ear. The examiner diagnosed him with sensorineural hearing loss and noted that this disability did not impact his ordinary conditions of daily life, including his ability to work. The Veteran alleged not being able to hear unless he was close to the person that was talking and that person talked loudly. 

Using Table VI from 38 C.F.R. § 4.85, the Veteran's right ear receives a designation of III and his left ear receives a designation of IV. See id. The intersection of designations IV for the poorer ear and III for the better ear on Table VII establishes that the Veteran's hearing loss is entitled to a 10 percent rating. The provisions relating to the exceptional hearing patterns located in 38 C.F.R. § 4.86 do not apply to his hearing at that time based on the puretone thresholds recorded during this examination. As previously stated, the RO increased the rating for bilateral hearing loss to 10 percent effective October 9, 2014, the date of the latest VA examination report. 

During the VA examinations noted above, the Veteran has indicated that his bilateral hearing loss has manifested as difficulty hearing in both ears. Similarly, the September 2009 VA examiner observed that this disability minimally impacted the ordinary conditions of daily life, including ability to work, and the October 2014 VA examiner concluded that it did not impact the ordinary conditions of daily life. 

The Veteran's alleged functional impairment does not establish entitlement to a higher rating. The impairment associated with his disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the Schedular criteria for a compensable rating prior to October 9, 2014, and in excess of 10 percent rating since that date, his reported functional impairment does not warrant a higher ratings than those already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.


The Veteran's bilateral hearing loss has not met the schedular criteria for a compensable rating prior to October 9, 2014, and in excess of a 10 percent rating thereafter. See 38 C.F.R. §§ 4.85, 4.86. Although he contends that his hearing loss is more disabling than contemplated by the noncompensable and 10 percent ratings assigned, the preponderance of the evidence, including the January 2007, September 2009, and October 2014 VA examinations, weigh against higher ratings than those already assigned. 

The preponderance of the evidence is against the Veteran's claim. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable disability rating prior to October 9, 2014, and a disability rating in excess of 10 percent thereafter, for bilateral hearing loss is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating for PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411. As a result of a May 2013 rating decision, the psychiatric disability has been evaluated as 30 percent disabling prior to April 2, 2013 and 50 percent disabling thereafter under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R 
§ 4.130, DC 9411. 

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2015). Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. These are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. The Court of Appeals for Veterans Claims (Court) has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, the score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126. 

In an August 2008 statement, the Veteran indicated that he had trouble sleeping and that he had nightmares and dreams of his service in Vietnam. The Veteran's brother also stated that the Veteran had nightmares and dreams about his time in Vietnam in a statement that was received in October 2008. In a letter received the same month, the Veteran contended that he woke during the night, and constantly thought and dreamt of Vietnam. He stated that he felt that he was reliving his time in Vietnam and that he did not seek medical treatment for his psychiatric disability because he was embarrassed. He endorsed very similar symptoms of PTSD in February 2009, June 2009, and July 2009 statements. 

In a June 2009 evaluation note, a private psychologist diagnosed the Veteran with PTSD after seeing him for two extended diagnostic interviews that month. He was fully oriented with normal speech, attention, and grooming. The psychologist noted the Veteran's reports that he hadn't slept through the night since his military service and that he had trouble sleeping. He had recurrent and intrusive distressing recollections of the war events and recurrent nightmares of the events. He also had dissociative flashback episodes and intense psychological distress of exposure to internal and external cues that resembled aspects of the trauma. The psychologist noted the presence of physiological reactivity on exposure to cues that symbolized the trauma, such as funerals, noises, gunfire, etc. 

This psychologist noted that the Veteran made efforts to avoid thoughts and feelings associated with his experience in service. He was unable to recall certain aspects of the trauma. There was a sense of a foreshortened future, hypervigilance, and exaggerated startle response. He stated that he had two weeks of severe depression, anxiety, hallucinations, and "crazy dreams" following two back surgeries after service, which the private psychologist noted were extensions of his ongoing stress reactions since 1968. The Veteran did not seek help for his psychiatric disability because he was worried about what people might say about him. He stated that he was part of a local certified color guard that conducted military funerals. He admitted that his activities with the color guard brought him pain, but he wanted to be able to honor military dead with pride. 

During a September 2009 VA examination, the Veteran reported that he was actively involved in church and he was able to drive. His activities of daily living included hunting and fishing with his grandchildren, gardening, watching television, and reading. He endorsed symptoms of intrusive recollections, depression, flashbacks, poor sleep, and nightmares. He reports that these symptoms were constant and affected his total daily functioning, which resulted in a diminished condition to adjust to his daily work. He stated that he did not have any legal problems. He previously worked in various jobs and his relationships with his co-workers and supervisors were good. He was not currently working and had not worked for three years. He retired from a state department of transportation office because of problems in his legs and his age, and because he qualified for Social Security benefits. He also reported that his relationships with his father, mother, siblings, and spouse were good. He had been married for 40 years, and he has two children and four grandchildren. 

The examiner noted that there were persistent recollections, flashbacks, feelings of re-experiencing, and persistent, recurrent, and distressing dreams of the in-service stressor. The dreams occurred once or twice per month, but sometimes two to three days in a row. He avoided stimuli, such as thoughts, feelings, or conversations, associated with the trauma and certain activities that reminded him of the trauma. He relied on his faith and his wife's support, but he had a persistent sense of a foreshortened future. He also had persistent, restricted and constricted range of affect. He exhibited symptoms of increased arousal, persistent difficulty falling or staying asleep, persistent irritability or outbursts of anger, and persistent, exaggerated startle response. 

A mental status examination showed that the Veteran's orientation was within normal limits. His appearance, hygiene, and behavior were appropriate. He maintained good eye contact during the exam. His mood was low and communication, speech, memory, and concentration were within normal limits. He did not have panic attacks, suspiciousness, obsessional rituals, a history of delusions or hallucinations, and there were no delusions, hallucinations, or suicidal and homicidal ideations present during the examination. His thought processes were appropriate and he was able read and understand directions. He did not have slowness of thought, nor did he appear confused. His judgment was not impaired and his abstract thinking was normal.

The examiner diagnosed him with PTSD and assigned a GAF score of 55. The effects of PTSD symptoms on the Veteran's employment and overall quality of life included the depressive tone of his emotions and the diminished functionality that he believed having at his age. He did not have difficulty performing activities of daily living. The Veteran was then functioning satisfactorily with routine behavior, self-care, and normal conversation due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and chronic pain. 

The Veteran had another VA psychiatric examination in April 2013 when the examiner confirmed a diagnosis of PTSD and assigned a GAF score of 55. The examiner determined that his symptoms amounted to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The Veteran was noted to be married to his wife for 45 years and he was close with his children. He stated that he was retired, and he attended church and was a deacon. He performed military funerals through a local organization. He was not on any psychotropic medications and had not sought psychiatric treatment for 15 to 20 years. He was not violent or homicidal, and he did not have any suicidal or inpatient psychiatric treatment. He stated that every time he had surgery, it effected his psychiatric symptoms due to incidents that occurred in Vietnam. After determining that the Veteran met the criteria for a PTSD diagnosis, the examiner noted that he had symptoms of anxiety, suspiciousness, disturbances of motivation and mood, and increased nightmares and flashbacks following surgery. 

In a June 2013 statement, the Veteran contended that the April 2013 VA examiner was not present except for the last five minutes of the interview, that he did not ask any questions, and that the assistant was the only person who asked questions. 




However, the examination report shows no deficiencies and the Veteran's allegations do not suggest that the data used in forming the opinion is not probative. The examining staff clearly obtained an accurate history, listened to the Veteran's assertions, and conducted an objective and lengthy examination of his physical and psychological symptoms. The examination is adequate and contains sufficient information to decide the issue on appeal. Barr, 21 Vet. App. at 311; see Sickels, 643 F.3d at 1362.

In May 2013, the same private psychologist who provided the June 2009 evaluation note stated that she had completed an extended diagnostic interview of the Veteran on two occasions. The Veteran's six surgeries, and the accompanied pain and medication, on his hips and shoulder within the previous year had exacerbated his PTSD. The psychologist noted that his symptoms had considerably increased, including decreased sleep, nightmares, and awaking in a cold sweat. The Veteran rarely slept more than two hours per night. He also had symptoms of headaches, fatigue, memory loss, irritability, trembling, nausea, numbness and tingling, poor concentration, shouting or throwing things, nervousness when left alone, heart pounding, instances of panic, increased thoughts of the dead in Vietnam, and feelings that "everything [was] closing in on him." This private doctor also noted that the Veteran was retired, had been married for 45 years, and had five grandchildren. He was a deacon and a Sunday school teacher at his church. She stated that he was "having a hard time living his life and dealing with the increased PTSD" symptoms. She opined that the Veteran was truthful and that his PTSD symptoms and accompanying depression were a great deal worse than when she evaluated him in 2009. 

In conjunction with this private psychological evaluation, the Veteran submitted an intake survey in June 2013. He endorsed the following symptoms: generalized anxiety (across many situations), fears/phobias of gun shots, panic attacks, sadness or depression, being emotionally overwhelmed, loss of energy, problems falling asleep, problems sleeping through the night (middle of night waking or early morning waking), nightmares, and fatigue/tiredness during the day. However, he stated that he did not experience the following symptoms or situations: social anxiety, obsessive thinking or compulsive behaviors, frequent crying, loss of pleasure in life, self-injurious/self-harm behavior (e.g., hair pulling, cutting self, etc.), thoughts of suicide, problems with eating, trouble waking up, problems with attention or concentration, racing thoughts, problems making or keeping friends, problems controlling temper, relationship/marriage problems, problems with intimacy, problems with job, history of abuse (emotional, physical, sexual), alcohol/drug use/abuse, financial problems, and legal situations. 

After resolving all doubt in the Veteran's favor, PTSD has been manifest by occupational and social impairment with reduced reliability and productivity for the entire period on appeal. Specifically, prior to April 2, 2013, his symptoms included nightmares, recurrent thoughts and re-experiencing of the events in service, chronically impaired sleep, hypervigilance, exaggerated startle response, a sense of a foreshortened future, periods of depression, flashbacks, and constricted range of affect. The September 2009 VA examiner assigned a GAF score of 55, indicating moderate symptoms. While a May 2013 private psychologist indicated that the Veteran's symptoms had increased since June 2009, it is significant that symptoms prior to April 2, 2013 were very similar to those symptoms noted during psychological evaluations on April 2, 2013 and thereafter. The April 2013 VA examination and the May 2013 private psychological evaluation showed the Veteran's symptoms included anxiety, suspiciousness, disturbances of motivation and mood, increased nightmares and flashbacks following surgery, decreased sleep, frequent waking at night, panic, irritability, memory loss, and fatigue. The April 2013 VA examiner also assigned a GAF score of 55. These symptoms, including chronic sleep impairment and nightmares occurring several times per months, and GAF scores show that the Veteran's disability picture has approximated a rating of 50 percent for the entire period on appeal.

However, a disability rating higher than 50 percent is not warranted for his psychiatric symptoms during any part of the appellate period. While PTSD has been manifest by occupational and social impairment with reduced reliability and productivity, these symptoms have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Veteran is able to establish and maintain effective relationships because he has been married for over 45 years, has good relationships with his wife and children, and has had good relationships with his previous co-workers and supervisors. The record also shows that he is able to function independently in everyday living, that his retirement from employment was not due to psychiatric symptoms, and that he is involved in his church and in a local organization that provides proper funeral services to military members. During the entire appeal, his mental status examinations did not show symptoms of hallucinations, delusions, and suicidal or homicidal ideation. The lay evidence also shows that his psychiatric symptoms correlate with a disability picture equal to a 50 percent disability rating, but not higher, due to the symptoms listed in the June 2013 adult intake form, as well as previous statements by the Veteran and his brother regarding his impaired sleep and nightmares. Thus, his PTSD has not manifested as occupational and social impairment with deficiencies in most areas. 

The benefit-of-the-doubt rule applies and the Veteran's PTSD warrants a disability rating of 50 percent, but not higher, for the entire appellate period. See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55.


Extraschedular Consideration

The Board has considered whether the evaluations of the Veteran's service-connected bilateral hearing loss and PTSD disabilities should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected bilateral hearing loss and PTSD disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's bilateral hearing loss results in decreased hearing acuity and his PTSD symptoms result in mainly sleep impairment, nightmares, depressed mood, constricted affect, increased arousal, irritability and anger, and an exaggerated startle response. He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.85, 4.86, 4.130, DCs 6100, 9411; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). While the Veteran filed an application for a TDIU in October 2009, which was denied by the RO, he has not stated and the evidence does not otherwise suggest that his bilateral hearing loss and PTSD are so incapacitating as to prevent him from obtaining or maintaining substantially gainful employment. In fact, in the instances where he has claimed entitlement to a TDIU, he indicated that his retirement from the Georgia Department of Transportation was due to his back and peripheral neuropathy symptoms. As will be discussed in more detail below, the Veteran's back or peripheral neuropathy disorders are not service connected. Thus, the issue of entitlement to TDIU has not been raised in relation to the service-connected disabilities on appeal.

Bilateral hearing loss, PTSD, and tinnitus are service connected. However, the record does not suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disability of tinnitus in concluding that referral for consideration on an extraschedular basis is not warranted.


Service Connection for Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran contends he has peripheral neuropathy of the bilateral upper and lower extremities that relates to service, to include as due to herbicide exposure.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

For the diseases listed in 38 C.F.R. § 3.309(e), including early-onset peripheral neuropathy, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). The diseases listed at 38 C.F.R. § 3.309(e) must become manifest to a degree of 10 percent or more at any time after service, except for certain diseases, such as early-onset peripheral neuropathy, which are required to have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during the active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). Previous iterations of 38 C.F.R. §§ 3.307 and 3.309 listed "acute and subacute peripheral neuropathy" as the diseases for which presumptive provisions for service connection applied. See38 C.F.R. §§ 3.307(a), 3.309 (2010). Claimants who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service. 38 C.F.R. 
§ 3.307(a)(6)(iii).

For purposes of applying the herbicide presumption, the phrase "service in Vietnam" includes service in the waters offshore of Vietnam or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975. 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the herbicide presumption). A veteran who served in Vietnamese coastal waters, but never went ashore is not entitled to presumptive service connection due to alleged herbicide exposure. Haas, 525 F.3d at 1193-1194; see VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of Vietnam does not qualify as "service" in Vietnam). In addition, Haas holds that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal. Haas, 525 F.3d at 1196.

An October 2014 VA examination report showed that the Veteran currently has diagnoses of peripheral neuropathy of the right upper extremity and left lower extremity, and bilateral upper and lower extremities chronic symmetric sensory and motor polyneuropathy. Thus, he currently has medical disorders and symptomatology in his upper and lower extremities. 

The Veteran's Form DD 214 shows he had foreign service during the Vietnam era and additional service personnel and treatment records show that he had in-country service in Vietnam from January 1968 to November 1968. The presumptive provisions of 38 C.F.R. § 3.309(e) as to herbicide exposure apply.

However, medical development indicates that the Veteran does not have early onset neuropathy which would qualify for service connection under the presumptive provisions above, and the preponderance of the evidence is against a finding that the disorders may be service connected under a "direct" theory of entitlement. 

The Veteran's service treatment and personnel records do not document any neuropathy symptoms or complaints of any such symptoms. In addition to his May 1967 pre-induction examination report, his July 1969 separation reports of medical examination and medical history do not document the presence or complaints of neurologic abnormalities. 

A March 2004 private treatment note is the first instance of complaints of and treatment for neurologic symptomatology in his extremities. In this note, the Veteran alleged that he had a 20-year history of pain in his left leg that had worsened in the previous three years, but he denied that the right leg bothered him. He described the pain as located in the left posterior lateral thigh area and stated that riding in a car or sitting for long periods made the symptoms worse. Following an evaluation, the impression was that the Veteran had radicular-type pain down the left that could not be explained on the magnetic resonance imaging (MRI) scan. 

In July 2006, the Veteran filed a claim for service connection for a back injury and nerve damage, which was later denied by the RO. The RO based its decision, in part, on the findings of a January 2007 VA examiner, who found that the Veteran had sensory deficits of the left back of the thigh and left medial foot. The examiner diagnosed him with intervertebral disc syndrome (IVDS) with degenerative arthritis changes and determined that his symptoms most likely involved the superficial peroneal L5-S1 peripheral nerve. 

In an August 2007 VA primary education note, the Veteran complained of worsening neuropathy; however, this document does not indicate where neuropathic symptoms were located. In a September 2007 statement, he filed a claim for service connection for peripheral neuropathy, nerve condition, bilateral pain, and numbness and tingling in the upper and lower extremities. In a January 2008 statement, the Veteran alleged that during the latter part of his 10-month stay at Landing Zone Ross in Vietnam, he began to have nerve problems in his legs and arms. He indicated that the medical facilities were approximately 100 miles away and that the only way to get to the facilities was by helicopter. His battery commander did not allow anyone to go see a doctor unless the person was wounded in action. He alleged that after conferring with his doctor, his neuropathy was caused by herbicides. In additional statements from August 2008, October 2008, June 2009, July 2009, and March 2010 the Veteran again described the presence of Agent Orange and his exposure to herbicide agents during his military service. In the October 2008 statement, the Veteran stated that his neuropathy started just after he got out of the Army and that it had gradually worsened. 

A September 2008 private consultation report showed that the Veteran complained of leg pain, which he alleged was related to exposure to Agent Orange. The medical professional assessed him as having transitional syndrome, post-laminectomy syndrome, and neuropathy by history, although a report was not available. 

In an October 2008 statement, the Veteran's brother contended that he received letters from the Veteran during the Veteran's station in Vietnam, in which he complained of pain in his legs and the fact that his battery commander did not allow him to see a doctor for his conditions. The Veteran's brother also alleged that the Veteran complained that when a medical problem arose, only medics were sent to treat the soldiers and the medics were reluctant to include information into the soldiers' medical records. His brother also stated that the Veteran also complained of pain in his legs after he came home from service. In another October 2008 statement, the Veteran's cousin also indicated that the Veteran began complaining about the nerves in his legs immediately after returning home from military service. 

In an October 2009 statement, the Veteran contended that he qualified for VA presumptive provisions relating to peripheral neuropathy and exposure to tactical herbicide agents in Vietnam. He stated his symptoms were not noted in his military records, but that his pain started when he was still in Vietnam and had gradually gotten worse over the years. He alleged that he did not report symptoms during service because his battery commander did not allow anyone to go to the doctor unless the person was seriously wounded. He also alleged that he pulled muscles and nerves in his back during service, and that he was seen by a medic rather than a doctor because he was told that the Army did not want to document his symptoms in his medical records. 

In a March 2010 statement, he again stated that his nerve pain started while he was in Vietnam but that it was not bad enough at that time to see a doctor. When he was discharged from service, his nerve pain was a little worse. A July 2013 VA primary care note showed that he complained of gradually progressive nerve pain in both hands and both feet for the previous few years, and that his symptoms were treated with medication. The medical professional assessed him with peripheral neuropathy. 

During an October 2014 VA examination, the Veteran alleged that his neuropathic pain onset in 1970. He described the pain as left leg soreness and numbness from the posterior thigh down to the posterior leg. He stated that he went to a massage therapist and a chiropractor in the past and that he started to experience numbness and tingling in the right leg in the 1980s. He began to experience left hand symptoms in the 1990s and right hand symptoms in 1995. 

Following a physical examination, the examiner concluded that the Veteran's peripheral neuropathy of the right upper extremity and left lower extremity and bilateral upper and lower extremity chronic symmetric sensory and motor polyneuropathy were not likely to have been incurred in or caused by the in-service incident, event, or illness, including exposure to Agent Orange. 

The examiner explained that the Veteran's service treatment records were silent as to nerve problems, and that the July 1969 separation examination did not show any pain in his feet, back, legs, hands, or wrists. The examiner also noted and addressed the post-service private and VA medical records, radiographic reports and nerve studies of the upper and lower extremities and of the spine, and statements made by the Veteran and other lay individuals in the claims file. The examiner summarized that after listening to the Veteran, reviewing the Board's August 2014 remand directives, all of the lay statements in the claims file, service treatment records, and civilian and VA treatment records, it was apparent that the Veteran's peripheral neuropathy was not acute or subacute. The examined considered the "buddy letters" in the record but noted that his separation report of medical history was silent for nerve pain despite later lay individuals mentioning that he told them of nerve pain while in Vietnam. 

The examiner concluded that objectively and scientifically, the Veteran's lower extremities neuropathy was attributed to his severe lumbar spine disease that required two surgical repairs based on imagines and specialist consultations in 2004. The Veteran had numerous opportunities to speak with neurologists, pain specialists, and primary care physicians and all pointed to lumbar spine radiculopathic pain, which can present as pain to legs and feet. His bilateral hand complaint was initially annotated after his June 2004 back surgery, which was attributed to intravenous (IV) medication administration. The June 2004 surgery note's assessment was that numbness was receding from the left leg, but that he still had some numbness in both arms and wrists from IVs. The examiner concluded that the current bilateral upper and lower extremities chronic symmetric sensory and motor polyneuropathy occurred decades after exposure to Agent Orange and that it does not represent the disease manifestation of neuropathy associated with toxins.

The Board has considered the Veteran's statements, the statements of his brother and cousin, the private and VA medical evidence, and the Veteran's service treatment and personnel records. The service treatment records are silent as to complaints of or treatment for neuropathic symptoms. The medical evidence shows that he was not diagnosed with or treated for neuropathic symptoms until 2004, approximately 35 years from separation from service. 

Although the Veteran alleged on several occasions that he had neuropathic symptoms in service and immediately after service, he told the October 2014 VA examiner that his left leg pain began in 1970, his right leg pain began in the 1980s, his left hand symptoms began in the 1990s, and his right hand symptoms began in 1995. Given the lack of notation of symptoms in service or within one year after leaving Vietnam, his varying and contradictory statements regarding the onset of his symptoms, and the first medical diagnosis of neuropathic symptoms in 2004, peripheral neuropathy of the upper right extremity and the lower left extremity and his bilateral upper and lower extremities chronic symmetric sensory and motor polyneuropathy did not manifest during service or within one year after being exposed to herbicide agents in Vietnam.

The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness, tingling, and pain. However, he is not competent to diagnose his symptoms or attribute them to exposure to herbicide agents in military service. Such a diagnosis and whether the current neuropathic disorder symptoms are causally related to military service are medically complex determinations that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, insofar as the October 2014 VA examiner concluded that his current peripheral neuropathy and polyneuropathy symptoms were less likely than not incurred in or caused by an in-service incident, event, or illness, including exposure to Agent Orange, the examiner's opinions to be the most probative evidence on the issue of etiology of the Veteran's current symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records - and because the examination was generated with the specific purpose of ascertaining the etiology of the Veteran's disorder. This examiner also concluded that his lower extremities neuropathy was caused by his severe lumbar spine disease and that his bilateral hand complaints began in 2004 due to IV use during a back surgery. 

The Veteran also argued that VA adjudicates claims of service connection for peripheral neuropathy based on the presence of diabetes, While it is true that diabetes mellitus may be considered service connected based on presumed exposure to herbicides as here, the two disorders are separately considered and the Veteran does not have diabetes. See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). Consideration of service connection on a secondary basis is inapplicable. 

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. See 38 C.F.R. § 3.102; Gilbert, Vet. App. at 55.





ORDER


A compensable disability rating from July 18, 2006 to October 9, 2014, and a disability rating in excess of 10 percent thereafter, for bilateral hearing loss is denied.

A disability rating of 50 percent, but not higher, from August 19, 2008 to April 2, 2013 is granted, and a disability rating in excess of 50 percent thereafter is denied for PTSD. 

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


